Exhibit 10.1

 

FIRST AMENDMENT

TO THE

INSPIREMD, INC. 2013 LONG-TERM INCENTIVE PLAN

 

 

This FIRST AMENDMENT TO THE INSPIREMD, INC. 2013 LONG-TERM INCENTIVE PLAN (this
“Amendment”), dated as of September 9, 2015, is made and entered into by
InspireMD, Inc., a Delaware corporation (the “Company”). Terms used in this
Amendment with initial capital letters that are not otherwise defined herein
shall have the meanings ascribed to such terms in the InspireMD, Inc. 2013
Long-Term Incentive Plan (the “Plan”).

 

RECITALS

 

WHEREAS, Article 9 of the Plan provides that the Board of Directors of the
Company (the “Board”) may amend the Plan at any time and from time to time; and

 

WHEREAS, the Board desires to amend the Plan to increase the number of shares of
Common Stock that may be delivered pursuant to Awards under the Plan by an
additional four million seven hundred thousand (4,700,000) shares, for an
aggregate maximum total of nine million seven hundred thousand (9,700,000)
shares available under the Plan.

 

NOW, THEREFORE, in accordance with Article 9 of the Plan, the Company hereby
amends the Plan, effective as of the date hereof, as follows:

 

1.             Section 5.1 of the Plan is hereby amended by deleting said
section in its entirety and substituting in lieu thereof the following new
Section 5.1:

 

5.1            Number Available for Awards. Subject to adjustment as provided in
Articles 11 and 12, the maximum number of shares of Common Stock that may be
delivered pursuant to Awards granted under the Plan is nine million seven
hundred thousand (9,700,000) shares, of which one hundred percent (100%) may be
delivered pursuant to Incentive Stock Options. Subject to adjustment pursuant to
Articles 11 and 12, the maximum number of shares of Common Stock with respect to
which Stock Options or SARs may be granted to an Executive Officer during any
calendar year is one million (1,000,000) shares of Common Stock. Shares to be
issued may be made available from authorized but unissued Common Stock, Common
Stock held by the Company in its treasury, or Common Stock purchased by the
Company on the open market or otherwise. During the term of this Plan, the
Company will at all times reserve and keep available the number of shares of
Common Stock that shall be sufficient to satisfy the requirements of this Plan.

2.           Except as expressly amended by this Amendment, the Plan shall
continue in full force and effect in accordance with the provisions thereof.

 

* * * * * * * *

 

[Remainder of Page Intentionally Left Blank

Signature Page Follows.]

 




 

 

IN WITNESS WHEREOF, the Company has caused this Amendment to be duly executed as
of the date first written above.

 

  INSPIREMD, INC.           By:  /s/ Craig Shore   Name: Craig Shore   Title:
Chief Financial Officer, Chief Administrative     Officer, Treasurer and
Secretary

 

 



 

 

 

 

 

 

 

 

 

Signature Page to

First Amendment to the 2013 Long-Term Incentive Plan

 



--------------------------------------------------------------------------------

 

 